Citation Nr: 1040505	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased disability ratings for lumbar strain, in 
excess of 10 percent prior to June 26, 2007, and in excess of 20 
percent from June 27, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 
1989.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Waco, Texas, 
Tennessee Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for the Veteran's service connected lumbar strain.  In a 
December 2007 rating decision, the RO increased the rating to 20 
percent, from June 27, 2007.  

In supplemental statements of the case (SSOC) issued after the 
December 2007 rating decision, the RO has characterized the issue 
on appeal as entitlement to an effective date earlier than June 
27, 2007, for the assignment of a 20 percent rating.  The Board 
notes that the issue on appeal is as stated on the title page: 
increased rating for the service-connected back disability, 
currently a staged rating.  

The Veteran filed his claim for increased rating in May 2006.  He 
perfected an appeal from the October 2006 rating decision which 
denied his claim for a rating in excess of 10 percent and during 
the course of the appeal, the RO assigned a 20 percent rating, 
effective June 2007.  The determination of a "current level" of 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board's consideration of the case will include the entire appeal 
period, not just the period from the effective date of the 20 
percent rating.  

The  issues of entitlement to secondary service connection 
for spondylosis of the lumbar spine, degenerative disc 
disease of the lumbar spine, and bulging disc at L1 have 
been raised by the record (see the Veteran's December 2006 
notice of disagreement), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for 
his service-connected lumbar strain.  VA examinations of record 
have included additional low back diagnoses, including 
degenerative disc disease and spondylosis.  Given that service 
connection is in effect for lumbar strain only; that the rating 
of that disability is at issue; and that the examinations of 
record do not provide a basis for the Board to distinguish for 
ratings purposes between symptoms of the service-connected lumbar 
strain and other low back disorders that may be present, the 
Board finds that another VA examination is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the extent and severity of his 
service-connected lumbar strain disability.  
Any resulting functional impairment, to 
include due to limitation of motion, flare-
ups, weakness, fatigability, incoordination, 
and pain, should be reported in detail.  In 
this regard, the examiner should 
identify what symptoms, if any, the 
Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his 
service-connected lumbar strain as 
opposed to any other low back/spine 
diagnoses that may be appropriate.  If it 
is not medically possible to do so, the 
examiner should clearly so state, indicating 
that the above-noted findings are indicative 
of the Veteran's overall low back impairment.  
See Mittleider v. West, 11 Vet. App. 181 
(1998).  The claims folder must be available 
for review by the examiner in conjunction 
with the examination.  A complete rationale 
for all opinions expressed must be provided.  

2.  Thereafter, review the expanded record 
and readjudicate the ratings for the 
Veteran's lumbar strain.  The RO then should 
issue a supplemental statement of the case, 
afford the Veteran and his representative an 
opportunity to respond, and return the case 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



